MEMORANDUM.
*1254***1042The order of the Appellate Division should be reversed and the case remitted to County Court for further proceedings in accordance with this memorandum.
At a sentencing hearing following his guilty plea, defendant asked for a new attorney to advise him on whether to move to withdraw his plea before sentence was imposed. Defendant's request was supported by specific allegations regarding counsel's performance (see People v. Porto, 16 N.Y.3d 93, 917 N.Y.S.2d 74, 942 N.E.2d 283 [2010] ). Under these circumstances, the court had a duty to inquire into defendant's request for new counsel before it proceeded to sentence defendant (see People v. Sides, 75 N.Y.2d 822, 552 N.Y.S.2d 555, 551 N.E.2d 1233 [1990] ). Accordingly, defendant must be afforded the opportunity *1255to decide whether to make a motion to withdraw his guilty plea upon the advice of counsel. Defendant's remaining contentions lack merit.
Chief Judge DiFIORE and Judges RIVERA, STEIN, FAHEY, GARCIA, WILSON and FEINMAN concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of **575Appeals ( 22 NYCRR 500.11 ), order reversed and case remitted to County Court, Monroe County, for further proceedings in accordance with the memorandum herein.